DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
Claims 11-30 are presented for examination, with Claims 11, 18, and 25 being in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-20, 22-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP2007-182151A (“Satoshi”), .
	Regarding Claim 11, Satoshi discloses a method for controlling a controllable headlight of a motor vehicle (200 in Fig. 2, Abstract; [0024]-[0028]; Claim 1), comprising:
	determining a course of a traffic route of the motor vehicle (travelling state detection unit 201; [0025]); 
	determining an area of the traffic route (Fig. 4A; [0034]; Fig. 13; [0062]) in the direction of travel in front of the motor vehicle, wherein the area of the traffic route is a section of a traffic lane of a roadway in longitudinal direction intended to be driven by the motor vehicle (road shape in front of vehicle; 202; [0025]), wherein the section is detected at a distance in the direction of travel in front of the motor vehicle ([0026]), wherein the section is determined by a sensor in the motor vehicle (using car navigation unit 202, for example; [0025]-[0026]); 
	in response to the area being laterally delimited, taking into account at least one of a curvature of the traffic route, an initial curvature, and a curvature change of a marking of the traffic route (Fig. 4A; [0034]; Fig. 13; [0062]); and 
	controlling each pixel-forming lighting element of a plurality of pixel- forming lighting elements (headlight 206; [0025]; Fig. 15; [0077]) to set output light of each pixel-forming lighting element based on the determined course of the traffic route to provide predeterminable light distribution exclusively in the area of the traffic route in the direction of travel in front of the motor vehicle (using irradiation shape controlling unit 205; [0026]; Fig. 4; [0033]), 

	Although Satoshi discloses wherein the section (area of traffic route of a traffic lane of a roadway in a direction intended to be driven by the motor vehicle) is determined by a sensor in the motor vehicle (using car navigation unit 202, for example; [0025]-[0026]), Satoshi fails to specifically discloses wherein the section is visually determined by a sensor comprising a camera in real-time.
	However, Kobayashi, in the same field of endeavor, teaches wherein the section is visually determined by a sensor comprising a camera in real-time (on vehicle camera 9a + image processing ECU 9b of headlamp apparatus 7 in Fig. 2; [0052]-[0073] on page 3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have included as a sensor in the car navigation unit as disclosed by Satoshi, a camera to visually determine a section of roadway in the direction of travel of the motor vehicle in real-time as taught by Kobayashi, in order to detect lanes and the like by processing the image signal picked up by the camera, as evidenced by Kobayashi ([0104]).

	Regarding Claim 12, Satoshi further discloses wherein the controlling each pixel-forming lighting element (headlight 206; [0025]; Fig. 15; [0077]) comprises: 


	Regarding Claim 13, Satoshi further discloses wherein the controlling each pixel-forming lighting element (headlight 206; [0025]; Fig. 15; [0077]) comprises: 
	adapting the predeterminable light distribution (using irradiation shape controlling unit 205; [0026]; Fig. 4; [0033]) in real time to a changed course of the traffic route (Fig. 4A; [0034]; Fig. 13; [0062]).

	Regarding Claim 15, the combination of Satoshi in view of Kobayashi, as applied to Claim 11, further discloses determining a yaw angle of the motor vehicle according to marking of the traffic route; and determining the predeterminable light distribution based on the yaw angle of the motor vehicle (steering angle and yaw sensor 10 of headlamp apparatus 7 in Fig. 2; [0108] of Kobayashi).

	Regarding Claim 16, Satoshi further discloses wherein the predeterminable light distribution (using irradiation shape controlling unit 205; [0026]; Fig. 4; [0033]) is determined based on a visibility range for a lane detection of the traffic lane of the roadway (using car navigation unit 202, for example; [0025]; steering angle, [0020]).

	Regarding Claim 17, Satoshi further discloses in order to determine the course (travelling state detection unit 201; [0025]) and the area (using irradiation shape 

	Regarding Claim 18, Satoshi discloses a device for controlling a controllable headlight of a motor vehicle (200 in Fig. 2, Abstract; [0024]-[0028]; Claim 1), wherein the device is configured to:
	determine a course of a traffic route of the motor vehicle (travelling state detection unit 201; [0025]); 
	determine an area of the traffic route (Fig. 4A; [0034]; Fig. 13; [0062]) in the direction of travel in front of the motor vehicle, wherein the area of the traffic route is a section of a traffic lane of a roadway in longitudinal direction intended to be driven by the motor vehicle (road shape in front of vehicle; 202; [0025]), wherein the section is detected at a distance in the direction of travel in front of the motor vehicle ([0026]) , wherein the section is determined by a sensor in the motor vehicle (using car navigation unit 202, for example; [0025]-[0026]); 
	in response to the area being laterally delimited, taking into account at least one of a curvature of the traffic route, an initial curvature, and a curvature change of a marking of the traffic route (Fig. 4A; [0034]; Fig. 13; [0062]); and 
	control each pixel-forming lighting element of a plurality of pixel- forming lighting elements (headlight 206; [0025]; Fig. 15; [0077]) to set output light of each pixel-forming lighting element based on the determined course of the traffic route to provide predeterminable light distribution exclusively in the area of the traffic route in the 
	thereby providing the predeterminable light distribution during cornering on the traffic route in the direction of travel in front of the motor vehicle (using 205 controlling headlight 206; Fig. 4A; [0034]; Fig. 13; [0062]).
	Although Satoshi discloses wherein the section (area of traffic route of a traffic lane of a roadway in a direction intended to be driven by the motor vehicle) is determined by a sensor in the motor vehicle (using car navigation unit 202, for example; [0025]-[0026]), Satoshi fails to specifically discloses wherein the section is visually determined by a sensor comprising a camera in real-time.
	However, Kobayashi, in the same field of endeavor, teaches wherein the section is visually determined by a sensor comprising a camera in real-time (on vehicle camera 9a + image processing ECU 9b of headlamp apparatus 7 in Fig. 2; [0052]-[0073] on page 3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have included as a sensor in the car navigation unit as disclosed by Satoshi, a camera to visually determine a section of roadway in the direction of travel of the motor vehicle in real-time as taught by Kobayashi, in order to detect lanes and the like by processing the image signal picked up by the camera, as evidenced by Kobayashi ([0104]).


	control each pixel-forming lighting element of the plurality of pixel- forming lighting elements to limit distribution of the predeterminable light to a predetermined distance in the direction of travel in front of the motor vehicle (Figs. 5-8; [0038]-[0044]).

	Regarding Claim 20, Satoshi further discloses wherein for the controlling each pixel-forming lighting element (headlight 206; [0025]; Fig. 15; [0077]), the device is configured to: 
	adapt the predeterminable light distribution (using irradiation shape controlling unit 205; [0026]; Fig. 4; [0033]) in real time to a changed course of the traffic route (Fig. 4A; [0034]; Fig. 13; [0062]).

	Regarding Claim 22, the combination of Satoshi in view of Kobayashi, as applied to Claim 18, further discloses determining a yaw angle of the motor vehicle according to marking of the traffic route; and determining the predeterminable light distribution based on the yaw angle of the motor vehicle (steering angle and yaw sensor 10 of headlamp apparatus 7 in Fig. 2; [0108] of Kobayashi).

	Regarding Claim 23, Satoshi further discloses wherein the predeterminable light distribution (using irradiation shape controlling unit 205; [0026]; Fig. 4; [0033]) is 

	Regarding Claim 24, Satoshi further discloses perform a simulation of the traffic lane of the traffic route in a projection plane (Fig. 3; [0029]-[0032]) to determine the course (travelling state detection unit 201; [0025]) and the area (using irradiation shape controlling unit 205; [0026]; Fig. 4; [0033]).

	Regarding Claim 25, Satoshi discloses a motor vehicle ([0001]; Fig. 15) comprising:
 	a device (200 in Fig. 2, Abstract; [0024]-[0028]; Claim 1) configured to:
		determine a course of a traffic route of the motor vehicle (travelling state detection unit 201; [0025]); 
		determine an area of the traffic route (Fig. 4A; [0034]; Fig. 13; [0062]) in the direction of travel in front of the motor vehicle, wherein the area of the traffic route is a section of a traffic lane of a roadway in longitudinal direction intended to be driven by the motor vehicle (road shape in front of vehicle; 202; [0025]), wherein the section is detected at a distance in the direction of travel in front of the motor vehicle ([0026]), wherein the section is determined by a sensor in the motor vehicle (using car navigation unit 202, for example; [0025]-[0026]); 
		in response to the area being laterally delimited, taking into account at least one of a curvature of the traffic route, an initial curvature, and a curvature change of a marking of the traffic route (Fig. 4A; [0034]; Fig. 13; [0062]); and 

		thereby providing the predeterminable light distribution during cornering on the traffic route in the direction of travel in front of the motor vehicle (using 205 controlling headlight 206; Fig. 4A; [0034]; Fig. 13; [0062]).
	Although Satoshi discloses wherein the section (area of traffic route of a traffic lane of a roadway in a direction intended to be driven by the motor vehicle) is determined by a sensor in the motor vehicle (using car navigation unit 202, for example; [0025]-[0026]), Satoshi fails to specifically discloses wherein the section is visually determined by a sensor comprising a camera in real-time.
	However, Kobayashi, in the same field of endeavor, teaches wherein the section is visually determined by a sensor comprising a camera in real-time (on vehicle camera 9a + image processing ECU 9b of headlamp apparatus 7 in Fig. 2; [0052]-[0073] on page 3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have included as a sensor in the car navigation unit as disclosed by Satoshi, a camera to visually determine a section of roadway in the direction of travel of the motor vehicle in real-time as taught by 

	Regarding Claim 26, Satoshi further discloses wherein for the controlling each pixel-forming lighting element (headlight 206; [0025]; Fig. 15; [0077]), the device is configured to: 
	control each pixel-forming lighting element of the plurality of pixel- forming lighting elements to limit distribution of the predeterminable light to a predetermined distance in the direction of travel in front of the motor vehicle (Figs. 5-8; [0038]-[0044]).

	Regarding Claim 27, Satoshi further discloses wherein for the controlling each pixel-forming lighting element (headlight 206; [0025]; Fig. 15; [0077]), the device is configured to: 
	adapt the predeterminable light distribution (using irradiation shape controlling unit 205; [0026]; Fig. 4; [0033]) in real time to a changed course of the traffic route (Fig. 4A; [0034]; Fig. 13; [0062]).

	Regarding Claim 29, the combination of Satoshi in view of Kobayashi, as applied to Claim 25, further discloses determining a yaw angle of the motor vehicle according to marking of the traffic route; and determining the predeterminable light distribution based on the yaw angle of the motor vehicle (steering angle and yaw sensor 10 of headlamp apparatus 7 in Fig. 2; [0108] of Kobayashi).


	Regarding Claim 30, Satoshi further discloses wherein the predeterminable light distribution (using irradiation shape controlling unit 205; [0026]; Fig. 4; [0033]) is determined based on a visibility range for a lane detection of the traffic lane of the roadway (using car navigation unit 202, for example; [0025]; steering angle, [0020]), the device is further configured to:
	perform a simulation of the traffic lane of the traffic route in a projection plane (Fig. 3; [0029]-[0032]) to determine the course (travelling state detection unit 201; [0025]) and the area (using irradiation shape controlling unit 205; [0026]; Fig. 4; [0033]).

Claims 14, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP2007-182151A (“Satoshi”), cited in an IDS, machine translation provided, in view of U.S. Patent Publication No. 2002/0080618 (“Kobayashi”) and further in view of U.S. Patent No. 7,945,363 (“Yamada”).
	Regarding Claim 14, Although the combination of Satoshi in view of Kobayashi, as applied to Claim 11, teaches using a yaw angle sensor (yaw sensor 10 of headlamp apparatus 7 in Fig. 2; [0108] of Kobayashi), the combination fails to specifically teach determining the predeterminable light distribution based on a pitch angle of the motor vehicle.
	However, Yamada, in the same field of endeavor teaches determining the predeterminable light distribution based on a pitch angle of the motor vehicle (gyro sensor 40 in Fig. 1; col. 3, lines 1-6; col. 4, lines 8-11; Figs. 2B-C; col. 5, lines 2-6).


	Regarding Claim 21, Although the combination of Satoshi in view of Kobayashi, as applied to Claim 18, teaches using a yaw angle sensor (yaw sensor 10 of headlamp apparatus 7 in Fig. 2; [0108] of Kobayashi), the combination fails to specifically teach determining the predeterminable light distribution based on a pitch angle of the motor vehicle.
	However, Yamada, in the same field of endeavor teaches determining the predeterminable light distribution based on a pitch angle of the motor vehicle (gyro sensor 40 in Fig. 1; col. 3, lines 1-6; col. 4, lines 8-11; Figs. 2B-C; col. 5, lines 2-6).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the real-time motor vehicle navigation system as taught by the combination of Satoshi in view of Kobayashi, with a gyro sensor as taught by Yamada, in order to perform an optical axis control operation based on a road angle condition, as evidenced by Yamada (col. 5, lines 54-59; Figs. 2B-C).


	However, Yamada, in the same field of endeavor teaches determining the predeterminable light distribution based on a pitch angle of the motor vehicle (gyro sensor 40 in Fig. 1; col. 3, lines 1-6; col. 4, lines 8-11; Figs. 2B-C; col. 5, lines 2-6).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the real-time motor vehicle navigation system as taught by the combination of Satoshi in view of Kobayashi, with a gyro sensor as taught by Yamada, in order to perform an optical axis control operation based on a road angle condition, as evidenced by Yamada (col. 5, lines 54-59; Figs. 2B-C).

Response to Arguments
Applicant's arguments filed on March 9, 2021, pages 9-11, have been fully considered but they are not persuasive.
	Regarding Applicants characterization of Satoshi on page 9 of their Response, the examiner concedes that although Satoshi discloses wherein the section; that is, the area of traffic route of a traffic lane of a roadway in a direction intended to be driven by the motor vehicle, is determined by a sensor in the motor vehicle, i.e., using car navigation unit 202, for example, see paragraphs [0025]-[0026], Satoshi fails to 
	Applicants characterize Kobayashi as also using pre-stored map information and the examiner does not dispute this; however, Kobayashi also teaches using an on vehicle camera 9a + image processing ECU 9b in the headlamp apparatus 7 of Fig. 2, to visually determine the section of roadway using a sensor comprising a camera in real-time.  As for the sections of roadway visually determined by the camera of Kobayashi in real-time, the examiner directs Applicants to paragraphs [0052]-[0073] on page 3 of Kobayashi; for example, number of lanes, curvature radius of the road, presence or absence of objects and their estimated positions, center line and the median and shoulder lines, et. al., thereby meeting all the presently claimed limitations. 
	As for the motivation to combine Kobayashi with Satoshi, the examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have included as a sensor in the car navigation unit as disclosed by Satoshi, a camera to visually determine a section of roadway in the direction of travel of the motor vehicle in real-time as taught by Kobayashi, in order to detect lanes and the like by processing the image signal picked up by the camera, as evidenced by Kobayashi, see paragraph [0104] of Kobayashi, thereby establishing a prima facie case of obviousness.
	In response to Applicants argument that the references fail to show certain features of Applicants’ invention, it is noted that the features upon which applicant relies (i.e., weather conditions, visibility ranges) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding Applicants’ characterization of Yamada vis-à-vis independent Claim 11, newly cited in the present Office Action, the examiner is not citing Yamada in rejecting independent Claims 11, 18 and 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844